Case 2:19-cv-00104-AWA-RJK Document 22 Filed 03/04/21 Page 1 of 3 PageID# 397




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division


LATASHA HOLLOWAY,
in her Capacity as the Mother and
Next Friend of E.C., Q.C., and GH, Minors,

                   Plaintiff,

      v.                                                    ACTION NO. 2:19cv104

VIRGINIA BEACH PUBLIC
SCHOOL BOARD, et al.,

                   Defendants.


                                     ORDER

      Plaintiff Latasha Holloway (“Ms. Holloway”) initiated this pro se action in her

capacity as the Mother and Next Friend of her minor children, to redress alleged

violations of her children’s rights that occurred at Rosemont Elementary School. In

an Order to Show Cause dated May 26, 2020, the Court explained that Ms. Holloway,

who is not a licensed attorney, cannot represent the interests of her minor children

on a pro se basis. Order Show Cause at 4–5, ECF No. 16. Ms. Holloway subsequently

filed two motions (collectively “Motions to Appoint Counsel”), in which she asks the

Court to appoint her counsel in this action. Mots. Appoint Counsel, ECF Nos. 17, 19.

      Upon review, the Court determines that the appointment of counsel is

warranted in this action. Accordingly, Ms. Holloway’s Motions to Appoint Counsel,

ECF Nos. 17 and 19, are GRANTED. Attorneys Jennifer Eaton and Dustin Paul of

Vandeventer Black LLP are hereby APPOINTED to represent Ms. Holloway in
Case 2:19-cv-00104-AWA-RJK Document 22 Filed 03/04/21 Page 2 of 3 PageID# 398




further proceedings in this matter. The Clerk is DIRECTED to add Ms. Eaton and

Mr. Paul to the docket in this matter as counsel for Ms. Holloway.

      The Court is mindful of the time and effort that will be needed for Ms. Eaton

and Mr. Paul to familiarize themselves with the case and develop legal strategies.

Additionally, the Court recognizes that Ms. Holloway may wish to amend the

operative complaint in this action based on the legal input of her newly-appointed

counsel. Accordingly, Ms. Holloway is GRANTED leave to file a Second Amended

Complaint1 within sixty days from the date of entry of this Order.

      Additionally, the Court notes that Defendants have not yet been served in this

matter. The Court previously granted Ms. Holloway authorization to proceed in forma

pauperis in this action. Order, ECF No. 3. The Court is responsible for coordinating

the service of process (or waiver thereof) on the named Defendants. See 28 U.S.C. §

1915(d) (explaining that “[t]he officers of the court shall issue and serve all process”

when a plaintiff is granted in forma pauperis status). Accordingly, upon receipt of Ms.

Holloway’s Second Amended Complaint, the Clerk is DIRECTED to prepare a Notice

of Lawsuit and Waiver of Service form. A copy of the Second Amended Complaint, the

Notice of Lawsuit, and two copies of the Waiver of Service form shall be sent to each

Defendant at the addresses provided by Ms. Holloway or her counsel. If any

Defendant fails to waive service, the Clerk is DIRECTED to (i) issue a summons,

(ii) prepare a packet containing a summons, a copy of the Second Amended



      1  The Court notes that Ms. Holloway previously filed documents in this Court
titled, “Amended Complaint.” See ECF Nos. 15, 21. To minimize confusion, Ms.
Holloway should identify her next complaint as her “Second Amended Complaint.”
                                           2
Case 2:19-cv-00104-AWA-RJK Document 22 Filed 03/04/21 Page 3 of 3 PageID# 399




Complaint, and this Order, and (iii) deliver the packet to the United States Marshal,

who is DIRECTED to serve the packet upon any Defendant who fails to waive

service.

      In addition to the instructions listed above, the Clerk is DIRECTED to send a

copy of this Order to Ms. Holloway, record Ms. Holloway’s Motions to Appoint Counsel

(ECF Nos. 17 and 19) as GRANTED, and to docket this Order in the Court’s

electronic filing system.

      IT IS SO ORDERED.

                                                                  /s/
                                                        Arenda L. Wright Allen
                                                      United States District Judge
March 4, 2021
Norfolk, Virginia




                                         3
